Case:18-15046-JGR Doc#:23 Filed:10/11/18               Entered:10/11/18 13:00:06 Page1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

In re:                                       )
                                             )
DUKES, PENELOPE SANDERS                      )       CHAPTER 7
XXX-XX-8858                                  )       CASE NO. 18-15046-JGR
                                             )
                                             )
            Debtor(s).                       )


    ORDER GRANTING TRUSTEE’S COMBINED MOTION TO (i) EMPLOY
 AUCTIONEER, (ii) SELL REAL PROPERTY AT PUBLIC AUCTION SALE, AND (iii)
             COMPENSATE AUCTIONEER FOLLOWING SALE


        THIS MATTER having come before the Court on Trustee’s Combined Motion to (i)
Employ Auctioneer, (ii) Sell Real Property at Public Auction Sale, and (iii) to Compensate
Auctioneer Following Sale (the “Motion”) filed by Robertson B. Cohen, as Chapter 7 Trustee
herein, the Motion having been duly served and no objections having been filed, having shown
good cause and being advised in the premises, hereby:

         ORDERS that the Motion is GRANTED and the Trustee is authorized to:

       (i)     sell 25 (twenty-five) acres of farm land at 75 Hay Lane, Big Clifty, KY 42712
also described as 25.7 acres of cropland on FSN 944 in Hardin County, KY (referred to herein as
the “Real Property”), other than in the ordinary course of business pursuant to Bankruptcy Code
§§363(b), and to take all actions as may be necessary and appropriate to effectuate the sale of the
Real Property, and;

        (ii)  to employ Remax & Associates, Inc. (“Remax”) to conduct the public auction of
the Real Property and to compensate Remax of the Real Property in the form of a 10% buyer’s
premium (paid by the successful bidder) from the gross proceeds plus reasonable and necessary
costs and expenses, not to exceed, $4,160.00, incurred in connection with the sale as described in
the Motion.
           October 11
Dated: __________________, 2018.

                                                     BY THE COURT:



                                                     ________________________________
                                                          _____
                                                             _ __
                                                                _________
                                                     United
                                                         ed States
                                                             States Bankruptcy
                                                              t te  Bankru     Judge
                                                     Hon. Joseph G. Rosania, Jr.
